This is a habeas corpus case. While it is a test case, nevertheless the rules of criminal liability must be applied. One rule is that criminal liability should never be imposed as a result of ambiguous, uncertain or indefinite legislation. Doubts must be resolved in favor of life and liberty. This is especially so where the statutes have been construed by the State's own officers against the State in favor of one who is sought to be held to answer criminally for an act which State officers have ruled to be lawful. Here we consider an unclear legislative enactment susceptible to the construction that has been placed upon it by State officers and acted on by an accused in line with the construction of the statute as made by those vested with authority and power to construe and enforce it as a criminal law.
If this were a proceeding bringing into question, in an appropriate way, the authority of the State Motor Vehicle Commissioner to issue tags for the operation of motor vehicles having a combined weight and load capacity in excess of that prescribed by Chapter 16085, Acts of 1933, on *Page 67 
the theory that, as to the tag licensing authority of the StateMotor Vehicle Commissioner, Chapter 16085, Acts of 1933, limits the State Motor Vehicle Commissioner's licensing authority to issue tags, by prohibiting him from issuing any ordinary license tag to a certified vehicle whose weight and load limits are in excess of the specific weights set up in the 1933 Act, we would then have to determine whether the continuing authority of the Railroad Commissioners under Chapter 14764, Acts of 1931, to fix weight limits under that Act, would involve any duty on the part of the State Motor Vehicle Commissioner to issue tags in conformity, not with the weight limits of Chapter 16085, Acts of 1933, but the weight limits of Chapter 14764.
I express no opinion at this time on the proposition just suggested, but it is clear to me that where the State Motor Vehicle Commissioner has already issued license tags in conformity to an opinion by the Attorney General, and the State Railroad Commission has failed to recall its outstanding weight permits, so long as they are outstanding, justify a weight limit up to 20,000 pounds for a certified motor carrier, the discharge of the defendant in this case must be ordered and criminal prosecution of him held unwarranted.
As was held in Smith v. Cahoon, 283 U.S. 553, 51 Sup. Ct. Rep. 582, 75 L.Ed. 1264, where obedience to an uncertain or unclear criminal statute is demanded, and punishment is sought to be inflicted for its violation, and no means exist for knowing definitely what eventually will be eliminated from its operation, and what will be left, the statute cannot be enforced as a criminal statute in advance of some clarification brought about by judicial decision. A criminal statute, either must be so written, or it must be so clearly judicially construed in advance of institution of criminal proceedings under it, that as written or construed, *Page 68 
it finally sets up a standard of conduct that it is possible to know, and until it conforms to this rule, the courts must release on habeas corpus, those charged with violating it. Such was the rationale of the decision of the Supreme Court of the United States in Smith v. Cahoon, supra, and in fact was the only point the decision of that case turned on.